Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Response to Amendment
In the amendment filed 05/12/2021, the following has occurred: claims 1, 9, 17, and 18 have been amended.  Now, claims 1-27 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-3, 5-7, 9, 11-12, 14-16, 18-20, 22-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US Patent Application Publication No. 2012/0014507 in view of Fiege, US Patent Application Publication No. 2013/0197878 and Zhang, US Patent Application Publication No. 2012/0136194 and further in view of Belcher, US Patent Application Publication No. 2011/0301977.
As per claim 1, Wu teaches a method of generating a treatment plan for treating a patient with radiotherapy, the method comprising: identifying one or more organs at risk for a planning target volume (see paragraph 0018); obtaining a plurality of sample plans, wherein the plurality of sample plans are generated by use of a knowledge base comprising historical treatment plans and patient data (see paragraphs 0008-0009; database of training treatment plans based on past treatment plans and patient data); performing a multi-criteria optimization, based on the plurality of sample plans, to construct a Pareto frontier (see paragraph 0010), wherein the plurality of sample plans are evaluated with at least two objectives measuring qualities of the plurality of sample plans, wherein treatment plans on the constructed Pareto frontier are Pareto optimal with respect to the objectives (see paragraphs 0011-0017); and generating a treatment plan by use of the constructed Pareto frontier (see paragraphs 0019-0020). Wu further teaches generating a Pareto frontier for a patient’s plan where there are multiple organs at risk (see paragraph 0053).  However, Wu does not explicitly teach generating a Pareto frontier for each organ at risk.  Wu also does not explicitly teach that the performing of multi-criteria optimization to construct the Pareto frontier includes using a confidence level associated with a predicted sample plan.  Finally, Wu does not explicitly teaches generating a combinational treatment plan comprising a combination of plans and a deliverable machine control point sequence corresponding to the combinational treatment plan.  
Fiege teaches generating a Pareto frontier for each organ at risk if there are multiple organs at risk identified for a planning target volume (see paragraphs 0022-0024).  It would have been obvious to 
Zhang further teaches generating a combinational treatment plan comprising a combination of plans and a machine deliverable control point sequence corresponding to the combinational treatment plan, wherein a control point sequence is a sequence that can be delivered by a treatment machine (see paragraphs 0015, 0179 and 0281; at least two of the multiple treatment plans are combined to produce a final treatment plan; additionally the resulting plan is used to deliver therapy via a delivery apparatus (e.g. paragraph 0110)).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features to the system of Wu with the motivation of optimizing treatment parameters in a reasonable time so that treatment can be delivered in a routine clinical practice (see paragraph 0009 of Zhang).
Belcher teaches generating radiation treatment plans (see paragraph 0017) including providing a Pareto analysis that uses a confidence level associated with a predicted sample plan (see paragraph 0061).  Since Zhang teaches associating a statistical p-value in the combinatorial treatment planning (see paragraph 0276) and in statistical analysis confidence intervals can be derived from a p-value, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the confidence value calculation to the combined analysis of Wu and Zhang with the motivation of helping care providers make fact-based decisions on healthcare procedures (see paragraph 0061 of Belcher).
As per claim 2, Wu teaches the method of claim 1 as described above.  Wu further teaches a sample plan of the plurality of sample plans is selected from training plans of the knowledge base (see paragraphs 0008-0009).
As per claim 3, Wu teaches the method of claim 1 as described above.  Wu further teaches a sample plan of the plurality of sample plans is generated utilizing an estimation model of the knowledge base, wherein the estimation model is constructed by use of training plans of the knowledge base (see paragraph 0010).
As per claim 5, Wu teaches the method of claim 1 as described above.  Wu further teaches generating a treatment plan by use of a constructed Pareto frontier is performed by adjusting plan metrics of the plurality of sample plans (see paragraphs 0083-0084; dose volumes and dose points are adjusted).
As per claim 6, Wu teaches the method of claim 1 as described above.  Wu does not explicitly describe objective selection.  Zhang further teaches objectives are selected from plan quality metrics (see paragraph 0012).  It would have been obvious to one of ordinary skill in the art at the effective filing date to this selection feature to the system of Wu for the reasons given above with respect to claim 1.
As per claim 7, Wu teaches the method of claim 1 as described above.  Wu further teaches updating the knowledge base with the generated treatment plan (see paragraph 0049).
Claims 9, 11-12, 14-16, 18-20, and 22-24 recite substantially similar system and computer readable medium limitations to method claims 1-3, and 5-7 and, as such, are rejected for similar reasons as given above.
As per claim 26, Wu teaches the method of claim 1 as described above.  Wu does not explicitly teach performing the multi-criteria optimization further comprises each of the plurality of sample plans is evaluated with at least one of an Equivalent Uniform Dose (EUD for planning target volume (PTV), and EUD for and Organ at Risk (OAR), a value related to a Tumor Control Probability (TCP), or a value related 
As per claim 27, Wu teaches the method of claim 1 as described above.  Wu does not explicitly teach performing the multi-criteria optimization further comprises each of the plurality of sample plans is evaluated with one or more Dose Volume Indices (DVI).  Zhang further teaches performing a multi-criteria optimization further comprises each of the plurality of sample plans is evaluated with one or more Dose Volume Indices (DVI).  It would have been obvious to one of ordinary skill in the art at the effective filing date to this selection feature to the system of Wu for the reasons given above with respect to claim 1.

Claim 4, 10, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US Patent Application Publication No. 2012/0014507 in view of Fiege, US Patent Application Publication No. 2013/0197878, Zhang, US Patent Application Publication No. 2012/0136194, and Belcher, US Patent Application Publication No. 2011/0301977, and further in view of Brand, US Patent Application Publication No. 2015/0202464.
As per claim 4, Wu teaches the method of claim 1 as described above.  Wu does not explicitly teach generating a treatment plan by use of a constructed Pareto frontier is performed by interpolating through treatment plans on the Pareto frontier.  Brand teaches generating a treatment plan by use of a constructed Pareto frontier is performed by interpolating through treatment plans on the Pareto frontier (see paragraph 0070).  It would have been obvious to one of ordinary skill in the art at the 
As per claim 10, Wu teaches the system of claim 9 as described above.  While Wu teaches generating output of the constructed Pareto frontier, Wu does not explicitly teach a display device for displaying this data.  Brand further teaches a display device for displaying Pareto data (see paragraph 0107).  It would have been obvious to one of ordinary skill in the art at the effective filing date to add this element to the system of Wu with the motivation of providing a clinician with a tool to interact with this data (see paragraph 0073 of Brand).
Claims 13 and 21 recite substantially similar system and computer readable medium limitations to method claim 4 and, as such, are rejected for similar reasons as given above.

Claim 8, 17, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, US Patent Application Publication No. 2012/0014507 in view of Fiege, US Patent Application Publication No. 2013/0197878, Zhang, US Patent Application Publication No. 2012/0136194, and Belcher, US Patent Application Publication No. 2011/0301977, and further in view of Van Heteren, US Patent Application Publication No. 2011/0006215.
As per claim 8, Wu teaches the method of claim 1 as described above.  Wu and Brand does not explicitly teach combining a plurality of fluences associated with the plurality of sample plans to form combined fluences; and transforming the combined fluences into a machine deliverable control point sequence using a leaf sequencing algorithm.  Van Heteren teaches combining a plurality of fluences associated with a plurality of sample plans to form combined fluences (see paragraph 0032); and transforming the combined fluences into a machine deliverable control point sequence using a leaf sequencing algorithm (see paragraph 0039).  It would have been obvious to one of ordinary skill in the 
Claims 17 and 25 recite substantially similar system and computer readable medium limitations to method claim 8 and, as such, are rejected for similar reasons as given above.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626